Order of preliminary injunction, Supreme Court, New York County, entered April 27, 1973, unanimously modified, in the exercise of discretion, as set forth in this memorandum, and otherwise affirmed, without costs and without disbursements. Plaintiff-respondent, formerly an officer of defendant-appellant corporation, severed his relation therewith after an affiliation of some five years’ duration, during which his name and connection and activity with the company had been featured in various brochures, pamphlets and other writings used for advertising purposes, inclusive of reproductions of letters of commendation. It has been contended by plaintiff that defendant has continued to use and distribute these writings in connection with its business, conveying the impression thereby of plaintiff’s continued association with defendant. The sweeping preliminary injunction which has been granted goes far beyond what is required to protect plaintiff from irreparable harm. Therefore we modify the order to strike the injunctive language of the second decretal paragraph commencing with the words “ preliminarily enjoined” and through the three subdivisions (a) through (c), and substitute the following: “preliminarily enjoined from using plaintiff’s name in any writing, a fair reading of which conveys a meaning that plaintiff presently is connected in any capacity with defendant.” At the argument, both sides indicated a readiness for early trial, which we direct to be held as speedily as possible. Either party may apply at Trial Term accordingly. Concur — Markewich, J. P.-, Nunez, Lane, Steuer and Capozzoli, JJ.